DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a method of forming an optical communication cable comprising:
stranding a first plurality of fiber optic ribbons around each other to form a first stranded optical fiber ribbon group;
extruding a subunit jacket around the first stranded optical fiber ribbon group, forming a first optical fiber ribbon subunit; stranding a second plurality of fiber optic ribbons around each other to form a second stranded optical fiber ribbon group;
extruding a subunit jacket around the second stranded optical fiber ribbon group, forming a second optical fiber ribbon subunit;
providing the first optical fiber ribbon subunit and the second optical fiber ribbon subunit to a cable jacket extruder without stranding either the first optical ribbon subunit or the second optical fiber ribbon; and
extruding an outer cable jacket around the unstranded first optical fiber ribbon subunit and the unstranded second optical fiber ribbon subunit,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical fiber cables with podded ribbon stacks and/or stranded ribbon stacks, but none teach the combination with the stranded ribbon stacks with a the extruded subunits in combination with extruded outer jacket with unstranded subunits:
US 5517591 	US 5531064 	US 5621841 	US 6052502 	US 6141472 	US 6185352 US 6215932 	US 6256439 	US 6487348 	US 6922511 	US 7231119

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883